12/22/2020


            IN THE SUPREME CO            T OF THE STATE OF MONTANA                    Case Number: OP 20-0571


                                       OP 20-0571


 CHRISTOPHER RAY LAFOURNAISE,
                                                                      FILED
                                                                      DEC 2 2 2020
              Petitioner,
                                                                    Esowtan Genwood
                                                                              re
                                                                  Cierk of Supreme Court
                                                                         rp nf rVIontana
       v.                                                           OtaR DER
 MARK JOHNSON,

              Respondent.


       Christopher Ray LaFournaise represents himself and has filed a Petition for a Writ
of Habeas Corpus. He indicates that he has an illegal sentence because it violates his right
to be free from double jeopardy. He requests his immediate release from incarceration, a
sentence recalculation, and compensation because he should have been with his family
during this pandemic.
       In his Petition, LaFournaise explains that he was arrested for felony burglary on
January 15, 2020. He notes however that prior to his arrest, on January 8, 2020, he
completed a five-year term on another sentence and began serving the suspended portion
of his sentence. On September 9, 2020, he states that he was sentenced to a five-year term
to the Department of Corrections (DOC)for the felony burglary conviction and that the
Judge ran the sentence "consecutive to any and all sentences [he is] currently serving."
LaFournaise has three main complaints: (1)that the Judge ran his sentence consecutively;
(2)that his other sentence was being revoked in violation of§ 46-18-203(4),(5)and § 46-
18-225, MCA; and(3)that his prior suspended sentence would be pushed back to be served
after his recent DOC sentence. He also contends that he was sent the wrong sentencing
judgment with a woman's name and that on September 25, 2020, there was an amended
judgment for Judge Whelan's signature. LaFournaise states that there has not been a new
judgment filed or issued.
       We secured copies of relevant documents. LaFournaise's first sentence originated
in the First Judicial District Court, Lewis and Clark County. On February 24, 2015, the
District Court sentenced LaFournaise for felony forgery(common scheme)to the DOC for
ten years with five years suspended (2015 sentence). On September 9, 2020, the Second
Judicial District Court, Butte-Silver Bow County, sentenced LaFournaise for felony
burglary to the DOC for a period of five years. The District Court awarded LaFournaise
238 days of credit for jail time served (2020 sentence). The court did not specify the
running of the sentence. No amended judgment exists.
       Pursuant to § 46-18-401(4), MCA,"[s]eparate sentences for two or more offenses
must run consecutively unless the court otherwise orders." Here, the District Court for
LaFournaise's 2020 sentence did not order that it run concurrently to his 2015 sentence.
Therefore, LaFournaise's 2020 sentence runs consecutively to his 2015 sentence, pursuant
to Montana law. Even though LaFournaise claims that he has been put twice in jeopardy
and his due process rights have been violated, we conclude that his claims lack merit. We
observe that LaFournaise is not serving a sentence upon revocation. The Lewis and Clark
County District Court has not revoked his 2015 sentence. His due process rights have not
been violated.
      LaFournaise does not have a facially invalid sentence. He is not entitled to release
or any compensation. LaFournaise's sentence does not need to be recalculated; moreover,
he has not provided any argument, attachment, or authority to warrant such request. He is
not entitled to habeas corpus relief. Section 46-22-101(1), MCA. Therefore,
      IT IS ORDERED that LaFournaise's Petition for a Writ of Habeas Corpus is
DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Christopher Ray LaFournaise along with a copy of his judgment for his 2020 sentence.
                       K.t)
      DATED this Z27—day of December,2020.



                                                             Chief Justice
                                           2
             -)UL
$9:1
       justIces